                                    Not for Printed Publication

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

KENDRICK FAULK                                   §

VS.                                              §                  CIVIL ACTION NO. 9:19cv67

TOVI BUTCHER, ET AL.                             §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
        Plaintiff Kendrick Faulk, formerly an inmate at the Lewis Unit, proceeding pro se, brought

the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends denying plaintiff’s motion for injunctive relief (docket entry no. 9).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. It is therefore

      ORDERED that plaintiff’s motion for injunctive relief (docket entry no. 9) is DENIED.
               So ORDERED and SIGNED March 15, 2020.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge
